Citation Nr: 0009363	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-04 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus 
secondary to service-connected degenerative joint disease.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to December 
1974.

This appeal arises from a decision by the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical evidence of a nexus between 
the veteran's diabetes mellitus and medication used to treat 
his service-connected degenerative joint disease.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
diabetes mellitus, claimed as secondary to his service-
connected degenerative joint disease, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  A 
secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998). 

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Upon a review of the evidence of record, the Board finds that 
the veteran's claim for secondary service connection for 
diabetes mellitus from the use of Naprosyn for treatment of 
service-connected degenerative joint disease of the spine is 
not well-grounded.  

The record reveals that the veteran diagnosed with diabetes 
mellitus after he was prescribed Naprosyn in 1994 for 
treatment of degenerative joint disease.  He has provided 
medical data, including a summary sheet that comes with the 
prescription and information provided in the Physicians' Desk 
Reference indicating that hypoglycemia and hyperglycemia can 
result from use of Naprosyn.  

An August 1997 letter from a VA physician states that the 
veteran had been treated with Naprosyn from September 1994 
through February 1997.  

During the veteran's personal hearing in July 1998 he 
testified that he was told that he had a high sugar count in 
1993.  His family had no history of diabetes.  He started 
receiving Naprosyn in 1994 for his service-connected 
arthritis of the spine.  The Naprosyn caused cramps, tingling 
in his hands and feet, swelling of his leg dizziness and 
increased frequency of using the bathroom.  A VA evaluation 
in 1996 said he must have diabetes.  He felt better after he 
quit the Naprosyn but now felt that his condition was getting 
worse.

A VA board certified endocrinologist examined the veteran and 
his VA treatment records in October 1998.  The examiner's 
opinion states that diabetes mellitus is not caused by and 
that Naprosyn does not aggravate hyperglycemia.  The examiner 
referred to an extract from the Physicians' Desk Reference 
regarding Naprosyn.

In this case, medical records show that the veteran's 
service-connected degenerative joint disease was treated with 
Naprosyn.  However, there is simply no competent medical 
evidence of any relationship between the veteran's diabetes 
mellitus and the service-connected degenerative joint 
disease.  

In Libertine v. Brown, 9 Vet.App. 521 (1996), the Court held 
that, for purposes of determining whether a claim is well 
grounded, medical treatise evidence proffered by the 
appellant in connection with his lay testimony was 
insufficient to satisfy the requirement of medical evidence 
of nexus because "none of [the treatise evidence] provides 
medical evidence demonstrating a causal relationship."  In 
the present case, the use of Naprosyn has been linked to 
hypoglycemia and hyperglycemia, not diabetes mellitus.

Finally, although the veteran asserts that Naprosyn caused 
his diabetes mellitus, he has submitted no medical evidence 
to substantiate his claim.  Although he is competent to 
provide an account of his symptoms, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge".  Espiritu. 

Finally, the veteran's records were reviewed by a board-
certified endocrinologist who stated that Naprosyn does not 
cause or diabetes mellitus and that hyperglycemia does not 
aggravate it.

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for diabetes mellitus on a secondary basis.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  Therefore, the duty 
to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).



ORDER

Entitlement to service connection for diabetes, claimed as 
secondary to the service-connected degenerative joint 
disease, is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 

